Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 7/30/2021.


1. (Amended) A method of separation comprising:
thermally decomposing a compound represented by formula (5): 
[Chemical Formula 5]

    PNG
    media_image1.png
    114
    146
    media_image1.png
    Greyscale
(5)
wherein R1 represents one group selected from the group consisting of an aliphatic group having 1 to 22 carbon atoms and an aromatic group having 6 to 22 carbon atoms, 
Y represents an oxygen atom 
Z represents a hydroxy compound, 2 or 3 
thereby producing a mixture containing an active hydrogen-containing compound (A) and a compound (B) that reversibly reacts with the active hydrogen-containing compound (A) in a thermal decomposition reactor;
collecting the active hydrogen-containing compound (A) and the compound (B) as gas-phase components;
supplying the gas-phase components into a multi-stage distillation column; and
distillation-separating the active hydrogen-containing compound (A) and the compound (B) with the multi-stage distillation column in the presence of an intermediate-boiling-point inactive compound (C) that has a normal boiling point between a normal boiling point of the active hydrogen-containing compound (A) and a normal boiling point of the compound (B) and is chemically inactive for the active hydrogen-containing compound (A) and the compound (B),

wherein the normal boiling point of the active hydrogen-containing compound (A) is lower than the normal boiling point of the compound (B),
wherein the active hydrogen-containing compound (A) corresponds to residue Z and comprises at least one compound selected from the group consisting of: 

a compound represented by formula (10):

    PNG
    media_image2.png
    58
    166
    media_image2.png
    Greyscale

wherein R5 represents a butyl group, a pentyl group, a hexyl group, a heptyl group, an octyl group, a nonyl group, a decyl group, a dodecyl group, an octadecyl group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, a methylcyclopentyl group, an ethylcyclopentyl group, a methylcyclohexyl group, an ethylcyclohexyl group, a propylcyclohexyl group, a butylcyclohexyl group, a pentylcyclohexyl group, a hexylcyclohexyl group, a dimethylcyclohexyl group, a diethylcyclohexyl group, a dibutylcyclohexyl group, or an aliphatic group having 7 to 50 carbon atoms which is a group to which an aromatic group is bonded; the -OH group of the alcohol represented by formula (10) is a -OH group unbound to an aromatic group; and c is 1 and

a compound represented by formula (11):

    PNG
    media_image3.png
    100
    76
    media_image3.png
    Greyscale
(11)
wherein ring A represents an organic group containing 6 to 50 carbon atoms which contains an aromatic group substituted by d hydroxy group(s) at any position that alkyl substituents; and d is 1 
	


    PNG
    media_image4.png
    52
    97
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    105
    92
    media_image5.png
    Greyscale



wherein the compound (B) is an aliphatic isocyanate 
pentane (each isomer), hexane (each isomer), heptane (each isomer), octane (each isomer), nonane (each isomer), decane (each isomer), dodecane (each isomer), tetradecane (each isomer), pentadecane (each isomer), hexadecane (each isomer), octadecane (each isomer), nonadecane (each isomer); octyl ether (each isomer), nonyl ether (each isomer), decyl ether (each isomer), dodecyl ether (each isomer), tetradecyl ether (each isomer), pentadecyl ether (each isomer), hexadecyl ether (each isomer), octadecyl ether (each isomer), nonadecyl ether (each isomer), tetraethylene glycol dimethyl ether; benzene, toluene, ethylbenzene, butylbenzene (each isomer), pentylbenzene (each isomer), hexylbenzene (each isomer), octylbenzene (each isomer), biphenyl, terphenyl, diphenylethane (each isomer), (methylphenyl)phenylethane (each isomer), dimethylbiphenyl (each isomer), benzyltoluene (each isomer); diphenyl ether, di(methylbenzyl) ether (each isomer), di(ethylbenzyl) ether (each isomer), di(butylbenzyl) ether (each isomer), di(pentylbenzyl) ether (each isomer), di(hexylbenzyl) ether (each isomer), di(octylbenzyl) ether (each isomer), diphenyl ether, dibenzyl ether; methoxybenzene, ethoxybenzene, butoxybenzene (each isomer), dimethoxybenzene (each isomer), diethoxybenzene (each isomer), dibutoxybenzene (each isomer); chloromethane, chloroethane, chloropentane (each isomer), chlorooctane (each isomer), bromomethane, bromoethane, bromopentane (each isomer), bromooctane (each isomer), dichloroethane (each isomer), dichloropentane (each isomer), dichlorooctane (each isomer), dibromoethane (each isomer), dibromopentane (each isomer), dibromooctane (each isomer), chlorobenzene, bromobenzene, dichlorobenzene, dibromobenzene, benzyl chloride, and benzyl bromide









3. (previously presented):  The method according to claim 1, comprising supplying the
mixture in a gas state to the multi-stage distillation column.

4.-8. 

9. (original):  The method according to claim 8, wherein the N-substituted carbamic acid ester is an N-substituted carbamic acid ester obtained by reacting a carbonic acid ester and an organic primary amine.

10. (original):  The method according to claim 9, wherein the N-substituted carbamic acid ester is an N-substituted carbamic acid ester obtained by reacting urea, an organic primary amine, and a hydroxy compound.

11. (original):  The method according to claim 10, wherein the N-substituted carbamic acid ester is N-substituted aryl carbamate.

12. (original):  A method for producing an isocyanate, comprising: a step of obtaining a mixture containing an isocyanate and a hydroxy compound by the thermal decomposition reaction of an N-substituted carbamic acid ester; and a step of separating the isocyanate from the mixture by the method according to claim 1.

13-23. (cancelled)

24. (previously presented): The method according to claim 1, wherein the active hydrogen-containing compound (A) excludes phenol.



26. (cancelled)

27. (previously presented): The method according to claim 1, wherein a line connecting the thermal decomposition reactor and the multi-stage distillation column is heated to at least the higher of condensation temperatures of the active hydrogen-containing compound (A) and the compound (B).

28. (previously presented): The method according to claim 1, wherein a normal boiling point (Tc °C) of the intermediate-boiling-point inactive compound (C) is Tb < Tc < Ta or Ta < Tc < Tb with respect to a normal boiling point (Ta °C) of the active hydrogen-containing compound (A) and a normal boiling point (Tb °C)of the compound (B).

29-31. (cancelled)

32. (previously presented): The method according to claim 1, wherein the thermally decomposing the compound represented by formula (5) and the distillation-separating the active hydrogen-containing compound (A) and the compound (B) are conducted separately.

33. (previously presented): The method according to claim 1, wherein the compound (C) is supplied during the distillation-separating the active hydrogen-containing compound (A) and the compound (B).

34.-35. (cancelled)




The above amendments limit the claims to the recited isocyanates, hydroxyl-containing compounds and intermediate-boiling compounds to those that find support in the examples; and enable the invention to be practiced without undue experimentation, within the meaning of section 112(a).
The rejection under section 103 is withdrawn since the applied references fail to teach or suggest separation of the particular isocyanates and hydroxyl-containing compounds in the presence of the recited compound C.
The rejections under section 112(a) is withdrawn in view of Applicant’s remarks.
The rejections under section 112(b) is withdrawn in view of Applicant’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642